DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-15, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (6-10, 19 by dependency) recites “wherein the device is configured to be enabled for a measurement”. It is unclear what it means to enable a device. Is applicant referring to turning on the device?
Claim 11 (12-15 and 20 by dependency) recites “enabling the device for measurement”. It is unclear what it means to enable a device. Is applicant referring to turning on the device?
Claim 11 (12-15 and 20 by dependency) recites “the blockade”. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (US 9,643,186 B1 – cited by Applicant), hereinafter Ahmad.
Regarding Claim 1, Ahmad teaches: A mouthpiece for a device for the measurement of analytes in exhaled air (figure 58A), comprising: a body that at least partially defines a gas path for a conduction of exhaled air to the device (figure 58A; column 28 lines 58-63); and a film arranged so as to block the conduction of the exhaled air through the gas path (foil seal; figure 58A; column 28 lines 58-63).
Regarding Claim 3, Ahmad teaches: The mouthpiece as claimed in claim 1, wherein the film has a predetermined breaking point (Examiner notes that all materials inherently have a predetermined breaking point; figure 58A; column 28 lines 58-63; the foil is configured to be punctured in a predetermined location by the seal puncture).

    PNG
    media_image1.png
    616
    405
    media_image1.png
    Greyscale

Regarding Claim 4, Ahmad teaches: The mouthpiece as claimed in claim 1, wherein the film is fixed to a protrusion in the mouthpiece (figure 58A shows the film attached to the protruding components of the mouthpiece).
Regarding Claim 17, Ahmad teaches: The mouthpiece as claimed in claim 3, wherein the predetermined breaking point is in a region of the film that is blocking the gas path (figure 58A).

    PNG
    media_image1.png
    616
    405
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad.
Regarding Claim 2, Ahmad teaches: The mouthpiece as claimed in claim 1. Ahmad does not mention wherein the film is arranged within the mouthpiece. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have placed the film within the mouthpiece as it has been held that rearrangement of parts only take routine skill in the art (See MPEP 2144.04)
Regarding Claim 16, Ahmad teaches: The mouthpiece as claimed in claim 2, wherein the film is arranged in an internal space of the mouthpiece or in the gas path (figure 58A shows the film in the gas path of would be exhaled breath).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Smith et al. (US 2014/0024960 A1), hereinafter Smith.
Regarding Claim 18, Ahmad teaches: The mouthpiece as claimed in claim 4. Ahmad is silent to how the film is attached to the mouthpiece. Smith teaches that films can be attached to a mouthpiece via adhesive bonding (paragraph 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the mouthpiece of Ahmad wherein the film is adhesively bonded to the protrusion as the substitution of one bonding method for antoher would have yielded predictable results to one of ordinary skill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791